Newburger, J.
The objection raised by the respondent that these proceedings should be dismissed for failure to be*513gin proceedings within thirty days from the receipt of the certificate of surrender cannot be considered. It is no defense to an application for a revocation that the certificate had been surrendered prior to the discovery of the violation of the commencement of proceedings to revoke. Such proceedings may be instituted at any time during the excise year for which such certificate was issued. See People ex rel. Hupfels Sons v. Cullinan, 95 App. Div. 598. The order must be granted revoking the certificate. Settle order on notice.
Order granted.'